Citation Nr: 1225327	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  00-18 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for thoracolumbar myositis with bilateral radiculopathy, currently rated as 40 percent disabling.    

2.  Entitlement to an increased rating for supraventricular tachycardia, currently rated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine condition (neck disability) with right C5-6 radiculopathy.  

4.  Entitlement to an effective date earlier than September 23, 2002, for the grant of service connection for right lower extremity radiculopathy.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 

INTRODUCTION

The Veteran had active service from October 1991 to February 1993.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 1999 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

In February 2007, the Veteran submitted a statement in which he reported that he had relocated to the state of Virginia.  (See July 2008 Board remand).  He also indicated that he had contacted the RO in Roanoke, Virginia.  The evidence of record shows that he is still living in Virginia.  Thus, it appears that the RO with jurisdiction over this matter will need to change following this decision.                 

This case was remanded in June 2006, July 2008, and December 2010.  For the reasons explained below, it is again necessary to return this case to the RO for further development.  

In April 2012, the RO issued a supplemental statement of the case (SSOC).  In May 2012, the Veteran submitted a VA medical statement from J.K., M.D., Attending Physician at the Fort Belvoir Veterans Clinic.  The Veteran also submitted a private medical statement from L.P.S., M.D., dated in February 2006.  In addition, in June 2012, he submitted VA Medical Center (VAMC) outpatient treatment records, dated in May 2012.  These statements and records are pertinent to his increased rating claims.  However, this evidence has not been reviewed by the RO.  Under such circumstances, the RO must consider this additional evidence and if the claims are not granted, issue an appropriate SSOC.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2011).

In a VA Form 21-4138, Statement in Support of Claim, dated in May 2012, the Veteran stated that due to his service-connected disabilities, he was unable to obtain and maintain employment.  In support of his claim, he submitted the May 2012 VA medical statement from Dr. K. in which she discussed his service-connected neck and low back disabilities and how they should be considered permanent disabilities.    

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability

In light of the above, the issue of entitlement to a TDIU rating has been raised and the Board must adjudicate the TDIU issue as part of the increased rating claims.  

The Board further observes that the issue of entitlement to a cervical spine condition (neck disability) was originally developed for appellate review.  However, service connection for a cervical spine condition (neck disability) with right C5-6 radiculopathy was ultimately granted by the RO in an April 2012 rating action.  Therefore, this issue is no longer before the Board.  

In the April 2012 rating action, in addition to granting service connection for a cervical spine disability and assigning a 10 percent rating, effective from October 27, 1998, the RO also granted service connection for right upper extremity radiculopathy and assigned a 10 percent rating, effective from September 23, 2002.  Moreover, the RO granted service connection for right lower extremity radiculopathy and assigned a 10 percent rating effective from September 23, 2002.  In May 2012, the Veteran filed a notice of disagreement (NOD) in which he disagreed with the disability rating assigned to his service-connected neck disability.  He also disagreed with the effective date for the grant of service connection for right lower extremity radiculopathy.  Thus, pursuant to the holding in Manlincon v. West, 12 Vet. App. 119 (1998), the issues of entitlement to an initial evaluation in excess of 10 percent for a cervical spine condition (neck disability) with right C5-6 radiculopathy, and entitlement to an effective date earlier than September 23, 2002, for the grant of service connection for right lower extremity radiculopathy, must be remanded.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

In the May 2012 statement from the Veteran, he raised the issues of entitlement to service connection for an enlarged aorta and seizures, both claimed as secondary to service-connected supraventricular tachycardia and/or service-connected high blood pressure.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Beyond the above, it is important to note that this case has been remanded repeatedly by the Board, in part, because the Veteran has raised claims in a piecemeal fashion.  To avoid further delays in the adjudication of his case, the Veteran is asked to clearly cite all problems he believes are related to service or his service-related conditions and then avoid raising other claims, if possible, until those issues have been fully addressed.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran has submitted a timely notice of disagreement (NOD) for the issues of entitlement to an initial evaluation in excess of 10 percent for a cervical spine condition (neck disability) with right C5-6 radiculopathy, and entitlement to an effective date earlier than September 23, 2002, for the grant of service connection for right lower extremity radiculopathy.  The RO has not yet issued an SOC with respect to the aforementioned issues.  Under these circumstances, the Board must remand these issues so that the RO can provide the Veteran an SOC, and afford him an opportunity to perfect an appeal thereafter by filing a timely substantive appeal.  Manlincon, 12 Vet. App. at 238.

In regard to the Veteran's increased rating claims that are on appeal, the Board apologizes for the delay but finds that additional development is needed before rendering a decision on these matters.  

In the May 2012 statement, the Veteran raised the issue of entitlement to a TDIU rating.  A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  In this case, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication. Specifically, the Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC to the Veteran that addresses the issues of entitlement to an initial evaluation in excess of 10 percent for a cervical spine condition (neck disability) with right C5-6 radiculopathy, and entitlement to an effective date earlier than September 23, 2002, for the grant of service connection for right lower extremity radiculopathy.  The Veteran should also be informed of the requirements to perfect his appeal with respect to each issue.  If, and only if, the Veteran perfects an appeal by the submission of a timely substantive appeal, these issues should be returned to the Board for appellate review.  38 C.F.R. §§ 20.202, 20.302 (2011).

2.  Provide the Veteran with Veterans Claims Assistance Act of 2000 (VCAA) notice explaining how to substantiate a claim for TDIU.  

3.  Schedule the Veteran for a VA examination to determine the impact of his service-connected disabilities on his employability.  The claims file must be provided to the examiner for review.  The examiner should obtain a complete occupational history from the Veteran, if possible.    

Based on a review of the claims file and the results of the Veteran's physical examination, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected disabilities, which consist of thoracolumbar myositis with bilateral radiculopathy, right upper extremity radiculopathy, supraventricular tachycardia, cervical spine condition with right C5-6 radiculopathy, right lower extremity radiculopathy, and high blood pressure, alone or in combination, preclude him from securing and following substantially gainful employment. A complete rationale must be provided for any opinion expressed.

4.  The RO must then review and re-adjudicate the issues that remain on appeal.  If any claim remains denied or not granted to the Veteran's satisfaction, the RO must provide the Veteran and his representative an SSOC which includes consideration of all evidence added to the record since the last SSOC was issued in April 2012, and an appropriate period of time must be allowed for response. Thereafter, the case must be returned to this Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



